                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  LPI, INC.,                                      )
                                                  )        Case No. 2:21-cv-19
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Cynthia R. Wyrick
  BRIAN JOHNSTON, doing business as               )
  ATLANTA HOT TUB CENTER,                         )
                                                  )
         Defendant.                               )


                                              ORDER


        On April 14, 2021, the Court received notice the parties have settled all claims in the

 above-captioned action. (Doc. 17.) Plaintiff requested forty-five days in which to formalize the

 settlement agreement and file a stipulation of dismissal. (Id. at 1.) However, more than forty-

 five days have passed, and the parties have not filed a stipulation of dismissal. It is hereby

 ORDERED that the parties shall file a stipulation of dismissal pursuant to Federal Rule of Civil

 Procedure 41(a)(1)(A)(ii) no later than June 18, 2021.

        The parties are ON NOTICE that, if no stipulation of dismissal is filed on or before the

 date specified in this Order, the Court will dismiss this action with prejudice pursuant to Rule

 41(b) and Local Rule 68.1.

        SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




Case 2:21-cv-00019-TRM-CRW Document 18 Filed 06/11/21 Page 1 of 1 PageID #: 47
